Citation Nr: 9901704	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-42 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had honorable active service from December 1967 
to December 1970.  A period of active duty from December 1970 
to February 1973 was terminated under conditions other than 
honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  

In the Board's March 1997 remand it was concluded that, 
because there were recent revisions in the rating schedule 
constituting an intervening change in the law, the veteran's 
January 1995 claim for service connection for PTSD would be 
regarded as a new claim and adjudicated on a de novo basis.  
See Spencer v. Brown, 4 Vet. App. 283, 289 (1993), aff'd., 17 
F. 3d 368 (Fed. Cir. 1994), cert. denied, 115 S.Ct. 61 
(1994).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has PTSD that was precipitated by inservice 
traumatic experiences.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  All 
relevant facts have been properly developed for this appeal, 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.  

In order to establish service connection for PTSD, there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In Cohen the United States 
Court of Veterans Appeals (Court) points out that the VA has 
adopted the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The Court took judicial 
notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this:  The 
criteria have changed from an objective 
("would evoke...in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost anyone."  The 
sufficiency of a stressor is, 
accordingly, now a clinical determination 
for the examining mental health 
professional.  

Cohen, supra.  

The report of a September 1993 VA psychiatric examination 
reflects that the veteran reported that he was exposed to 
various stressors, including rocket and mortar attacks.  The 
diagnoses included PTSD, and the examiner commented that the 
veteran did experience numerous distressing incidents while 
in Vietnam, and that he suffered from symptomatology at the 
present time that was related to these events.  

The record reflects that the veteran had active honorable 
service in the Republic of Vietnam from May 1970 to December 
1970.  His VA Form 20 reflects that he was a wire team chief 
during this period.  

The U.S. Armed Services Center for Research of Unit Records, 
formerly the U.S. Army and Joint Services Environmental 
Support Group, has indicated that Army records document that 
Chu Lai, Hue, and Phu Bai were attacked during the veteran's 
assignment to the U.S. Army Strategic Communications Command, 
Signal Support Detachment--Chu Lai.  

On the basis of the confirmation of the attacks on the above-
named bases during the veteran's assignment to units 
operating at those bases, the Board concludes that it is at 
least as likely as not that the veteran was exposed to rocket 
and mortar attacks during his service in Vietnam.  Therefore, 
the stressor of having been exposed to rocket and mortar 
attacks is verified.  While the diagnosis of PTSD was made 
following the report of the stressor of being exposed to 
rocket and mortar attacks in addition to other stressors, the 
examiner commented that the veteran's symptomatology was 
related to all of the events reported.  Therefore, the 
evidence is at least in equipoise with respect to whether or 
not the veteran's currently diagnosed PTSD is related to 
rocket and mortar attacks that have been verified.  In 
resolving all doubt in the veteran's behalf, PTSD is related 
to inservice traumatic experiences and service connection for 
PTSD is in order.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304.  


ORDER

Service connection for PTSD is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
